Title: To George Washington from Pennsylvania Continental Captains, 8 May 1779
From: Pennsylvania Continental Captains
To: Washington, George



May it please yourExcellency
Camp Millstone [N.J.] May 8th 1779

Your Memorialists, conceiving themselves extreamly aggrieved, by the appointment of Captain Joseph Prowell to a Majority in the Pennsylvania Line, are at length compell’d reluctantly to disturb your Excellency with their Complaint; and intreat your patience while they state some objections and make a few remarks on his pretensions.
We first beg leave to observe, that annexing two old Regiments (Viz. Hartleys & Pattons) with their Officers, to the Line of our State, greatly retards the Promotion of the junior Captains of that Line; but as they doubted not Congress had adopted that measure from wise & good motives, they were induced chearfully to acquiesce, and give up private considerations to the Public good. But Captain Prowells appointment (as we humbly conceive) injures many Captains whose Commissions are of prior date to his earliest claim; and by becoming a Precedent, aggrieves all the Junior Officers; as in that case none can be sure of their Rank, or confidently expect that preferment which is the Birthright, and should be the reward of the Veteran.
As we supposed his appointment had originated in the President & Council of the State, we some weeks since address’d that Honble Body: His Excellency the President wrote to Genl St Clair on the subject, and inclosed Mr Prowells pretentions; a Copy of which we have obtained, and beg leave to present herewith to your Excellency. Our further strictures on them shall be as concise as possible.
Captain Prowells first claim, as having the Rank of Captain in October 1776, (tho’ junior to many in this Line,) arises from having commanded at that time a Company of Artificers. We humbly submit to your Excellency, whether by the same parity of reason, any Officer in the Waggon Masters department, obtaining an appointment in a new rais’d Regiment, might not with equal propriety, claim precedency in the Army, from his former Rank.
We presume his pretension of having “officiated as Major of Colonel Pattons Regiment” (without any appointment) “from the 1st of January 1778,” is a weak argument in favour of his claim; as he never did a tour of duty in the Line of the Army agreeable to that Rank, which he asserts “he had so long held,” and from which he considers it as an injury to be “degraded.” But Sir we must yet doubt the justice of that assertion, knowing that Captain Grubb was Senior Captain in that Regiment, was with the Army in the Action of Monmouth, and did not resign till some time after. This we mention as an Instance of Captain Prowells misrepresentation of Facts.
He seems anxious to have it observ’d particularly, that his succession (he does not say his appointment) to the Majority in question, was previous, not subsequent, to the time of annexing the Regiment &c.—but whether the propriety of that succession exists, and how he was “clearly intitled to the promotion by the resolve of Congress of the 24th of November last,” would (we humbly conceive) be a proper Subject of enquiry.
relying with Perfect Confidence on your Justice & impartiality we fly to your Excellency for redress. intreating you will be pleased to order a Board of Officers to inquire into the merits of Mr Powells Claims & pretensions, as well as into our objections against his promotion; or grant us such other redress as to your Excellency may seem meet. We are Sir With the utmost respect Your Excellency’s Most obedient Humble servts
